— Order of disposition, Family Court, New York County (Ruth Jane Zuckerman, J.), entered February 16, 1990, which, after a fact-finding hearing that respondent-appellant had permanently neglected the subject children, terminated her parental rights, unanimously affirmed, without costs.
In the course of these proceedings, parental rights of the natural fathers were terminated on the grounds of abandonment. As to respondent-appellant, the agency provided sufficient evidence at the fact-finding hearing that it exerted diligent efforts to encourage the parental relationship and assist respondent in planning for the return of her special needs daughters. Despite the agency’s efforts to arrange regular visitation, to encourage respondent-appellant’s attendance at counseling sessions, and to urge enrollment of respondent-appellant and her long-time companion in parenting skills training, respondent was uncooperative and indifferent, thus obviating the agency’s efforts (Social Services Law § 384-b [7] [a]; see, Matter of Sheila G., 61 NY2d 368, 384-385). Further, *418respondent’s refusal to attend therapy, and her denial of the fact that her special needs children required more intensive and consistent care than unimpaired children, precluded her from making realistic and feasible plans for their future (see, Matter of Gloria J., 131 AD2d 673). Finally, the court appropriately determined that the best interests of the children required termination of parental rights so that they might be free for adoption by the long-term foster parents (see, Matter of Star Leslie W., 63 NY2d 136, 148). Concur — Murphy, P. J., Milonas, Ellerin, Asch and Rubin, JJ.